McCLELLAN, C. J.
Motion in city court of Montgomery by the State of Alabama against McDonald for summary judgment, under §§ 3763-7, 3810-11 of the Code, for failing to pay over money collected by the respondent as an attorney at law for the State. Assuming the residence of McDonald in the county of Montgomery, the city court of Montgomery had jurisdiction to entertain and render judgment upon said motion. It is true, of course, that the proceeding is, in limine at least, purely statutory and must be instituted in accordance with statutory provisions, and it is also true that section 3767 of the Code provides that * * * * “The motion must be made in the circuit court of the county in which the person moved against resides,” etc., etc.; and § 3810 is to the samé effect, but these are not the only statutes obtaining in the premises. Section 944 of the Code provides: “Unless otherwise provided by law, the city courts and the judges thereof have and exercise all the jurisdiction and powers of the circuit court and the judges thereof,” etc. Section 4 of the act establishing the city court of Montgomery is as follows: “That said court shall have concurrent jurisdiction with the circuit courts in the administration of criminal law in said county, and that the powers and jurisdiction of the circuit courts of this State be, and are, hereby conferred on the city court of Montgomery (except in actions to try titles to land), and, in order to confer upon said court the same power and authority for the complete exercise of its jurisdiction as is or may be conferred upon the circuit courts, in the exercise of like jurisdiction, it is declared that all laws conferring jurisdiction in all cases (except in actions to try titles to land) upon the circuit courts, giving them the power to hear and determine cases, appoint and remove their officers, punish con-tempts, regulate their practice, and forms of process, prescribing the duties of their officers and of sheriff and coroner, allowing established fees to each officer, and providing for the collection thereof, or requiring of such officers official oaths and bonds, shall be held to extend *108to said court and its officers, as fully as they extend to the circuit courts. The judge of said court herein provided for, shall be a conservator of the peace in Montgomery county, and, as such, and in the exercise of the jurisdiction hereby conferred, shall, in the recess or vacation of said court, have the same power and authority as judges of the circuit courts.” And, by section 9 of said act, it is enacted, “That all laws of a general nature (except as to actions to try titles to land) that may hereafter be adopted giving jurisdiction to the circuit courts of this State, or to the circuit court of Montgomery county, shall be held to apply and extend to the city court of Montgomery within said county, although said city court may not be mentioned in said law.” — Acts 1863, pp. 122, 123. We will not say that section 944 of the Code, quoted above, confers upon city courts generally the special jurisdiction conferred by section 3767 upon circuit courts: that is open to debate; but, it cannot be doubted that the provisions of the act of 1863 quoted above do confer upon the city court of Montgomery the special jurisdiction of circuit courts of the summary proceedings authorized by Chapter 106 of the Code.
The facts set forth in the notice served on McDonald, and in the motion made in the city court, gave that court jurisdiction of the subject-matter involved for the statutory purpose of a summary judgment. The appearance of the respondent and the issues he presented on those alleged facts obviated the necessity which would otherwise have existed for proof of the venue, — that the respondent was a resident of Montgomery county, or, having no permanent residence, was found in said county,— and rendered it unnecessary for the record of the city court to affirmatively show the jurisdictional facts further than such facts ivere shown by the incorporation of the motion into the record of the court. — Smith v. Bank, 5 Ala. 26; King v. Armstrong, 14 Ala. 293; Rutherford’s Admr. v. Smith, 27 Ala. 417 ;Shouse v. Lawrence, 51 Ala. *109559; Ex parte Wilson, 54 Ala. 296; Ratliff v. Allgood, 72 Ala. 119; Chandler v. Henry, 90 Ala. 271.
The statutory provisions having special reference to summary proceedings against defaulting attorneys at law are embodied in sections 3810 and 3811 of the Code as folloAvs: “3810. Judgment may, in like manner, be summarily rendered against an attorney at law in tins State Avho fails to pay over money collected by him, or deliver personal property recovered by him, in that capacity, Aidiether by suit or otherAvise, on demand made by the person entitled thereto, his agent or attorney, for the amount collected or the value of the property recovered, interest thereon, and damages at the rate of five per centum a month, after such demand, on the aggregate amount, in the circuit court of the county in which such attorney resides, or if he has no known place of residence in this State, in the circuit court of any county, on 'three days’ personal notice; but such attorney may, if a doubt exists as tp the right of the person making the demand, or if there be a dispute as to the compensation due the attorney for the collection or recovery of the money or property, pay the money into court, or turn the property over to the sheriff, at the trial-term of such motion, and have such question there decided, Avithout being liable for interest or damages.”
“3811. The court may require the party claiming the money or property to establish his right thereto', and, in determining the question of compensation, may examine both parties. The court- may award costs, including sheriff’s reasonable expenses for preserving the property, at discretion.”
It seems clear to us that the demand provided for by this statute should, or at least may, in all cases be for. the gross sum collected by the attorney. Money collected by an. attorney for his clent belongs, of course, to the client, not a part of it merely, but all of it, — not a balance after deducting the fee of the attorney, but the total sum collected. The fund may be charged with a lien in favor of the attorney to the extent of his fee, and the *110attorney may have a right to retain Ms compensation on a settlement with the client; but the ownership of the entire sum is none the less in the client. In line with this consideration, the statute 'expressly provides for a demand “For the sum collected,” the whole sum, and the recovery, unless reduced in the way pointed out in the statute, is of the gross sum collected, “With interest therebn, and damages * * * * on the aggregate amount.” If any consideration, beyond that already adverted to, taken in connection with these expressions of the lawmakers, is needed to- support the conclusion that the demand in all cases upon a collecting attorney should or may be for the full sum collected, it is found in the further provision of the statute for the reduction of the recovery below the gross sum of the client’s money in the hands of his attorney, and for all which demand has been made, by the amount of the attorney’s compensation for his services' when there is a dispute as to such compensation. Hence our opinion that the demand in this case, for the gross sum collected by and in the hands of the attorney, was a proper demand, notwithstanding he may have been entitled on a settlement to retain some part of the fund as compensation for his services.
Under this statute there is no such thing as a plea of set-off in defense of the motion against a defaulting attorney. The statute does not contemplate that an attorney shall, in breach of duty and of trust, apply his client’s property to any debt he may have against the client, nor that he may withhold the client’s money or property with a view of pleading a set-off to a proceeding which his breach of trust forced the client to institute to compel him to perform his plain and absolute duty. The relation, between the attorney who has collected and withholds the client’s money or chattels and the client, is not that of debtor and creditor primárily, but that of trustee and cestui que trust, and it is the duties of the latter relation rather than the obligations of the former that *111this statute is intended to enforce. The theory of the statute is that the attorney has the client’s money or chattels, rather than that he owes the client a debt, and the remedy is rather to coerce him to deliver the client’s money or chattels to him, than to coerce the payment of the attorney’s money to the client as in satisfaction of a debt. Proceeding on this theory, the legislature was careful to require the client’s money to be paid into' court, oí* his chattels to be delivered to the sheriff, as a condition precedent to a claim, even of compensation, by the attorney. The clear intent here is that no claim of the attorney to the fund or to any part of it should be made in this proceeding, until he has discharged his plain duty of putting the whole fund or the property in the potential grasp of his client, and that, .even then, he should be allowed to claim only his compensation for services rendered in collecting the money or getting possession of the chattels for his client. Until money collected is so paid into court, and property received is so delivered to the sheriff, the attorney is in' default, and is not entitled to be heard at all; and, when he has so paid the money and delivered the property, his sole right is to claim his compensation for services rendered in that particular matter.
Of course the attorney moved against may deny that he has collected money or reduced to his possession chattels for the plaintiff in motion; but that is in reality the only defense he can make to the motion, when the demand has been properly and seasonably made and a proper notice has been duly served. In the case at bar there is no question as to the sufficiency or due service of the notice. Nor is there any denial — but, to the contrary, both proof and admission — that the respondent as attorney for the State collected the money, which the State by this proceeding seeks to make him disgorge, on a judgment in favor of the State. He would be es-topped to deny the State’s ownership of and right to demand this money, even if in point of fact it did not belong to the State. On the trial, two demands for the *112money on behalf of the State were proved: one made by the Tax Commissioner, and the other by the Attorney-General. Both are shown by uncontroverted evidence. It is not of easy conception that, under the circumstances shown, the demand of the Tax Commissioner was improper and insufficient; but conceding it to have been so, tbe error of the court in receiving evidence of it was of no consequence, since the subsequent demand made by the Attorney-General for the- State established the case, and authorized the affirmative charge for the plaintiff, so far as this point was concerned. Nor can there be any doubt on the evidence that the demand was seasonably made. We have no difficulty in affirming as a matter of law that a reasonable time had elapsed, after McDonald collected the money, for him to have paid it over to the State before either of the demands, shown in the evidence was made.
The case for plaintiff in motion was proved without conflict in the evidence. The respondent did not pay the fund into court. Not having done so, he was not entitled even to have the recovery abated by the amount of his compensation. Therefore, the plaintiff in motion was entitled to judgment for the full amount collected, interest thereon and five per cent, damages on the aggregate. That the State consented to an allowance for the respondent’s compensation is not a matter of which he can complain. And, the rulings of the city court throughout the case being in accord with this opinion, the judement must be
Affirmed.
Haralson, Simpson and Denson, J.J., concurring.
TYSON, J.-
The point of my dissent goes to that part of the opinion striking down the right of an attorney to compensation out of the money collected by him for his client unless he pays the entire amount collected into *113court. This, in my opinion, is a misconception of the meaning of the statute and. an unwarranted construction of it.
Summary proceedings are short, quick, simple methods, in comparison with regular or formal proceedings, provided by statutes in order that the party aggrieved may have an immediate and speedy hearing of his grievances. Statutes providing for such procedure and imposing penalties are universally strictly construed. They are in derogation of the common law, and the right of the complaining party will not be enlarged, nor will the rights of the party proceeded against be restricted, unless the clear import of the statutory language necessarily requires it.
It cannot be seriously doubted that, in a common law action brought by a client against his attorney, the latter has the right to retain his compensation out of the money collected. In short, there could be no recovery against him of the money to which he is entitled as compensation for his services. This money would belong to him as absolutely as if it had been paid to him by the client on a settlement between them. The attorney has a lien upon the whole fund for its payment, and, being in his possession, the legal title to money, justly due to him by the client as compensation out of it, is in him and not in the client. It is true that he is a trustee of the remaining portion of the fund which belongs to his client, but not that part of it which he has earned by the rendition of services. Is there any thing in the statutes which changes this relation of the parties to the fund? Does its language necessarily force the construction that the attorney must pay. into court the money which belongs to him, before he is allowed to claim it as his own, and failing, the client is entitled to judgment against him for it?
The majority opinion answers both of these questions in the affirmative and predicates that conclusion upon the provision of the statute which requires a demand to *114be made upon the attorney before instituting the proceeding and authorizes it to be “For the amount collected” and a recovery had “With interest thereon and damages at the rate of five per centum a month, after such demand, on the aggregate amount,” and the further provision that “Such attorney may, if a doubt exists as to the right of the person making the demand, or if there be a dispute as to the compensation due the attorney for collection, * * * 'pay the money into court * * * at the trial term of such motion and have such question then decided, without being liable for interest or damages.”
While it may be that the client may make his demand for the whole' sum collected and thereby put his attorney in default as to such portion of the fund that he may establish, on the trial, to belong to him, yet it does not follow from this, that it was intended that he should recover that portion of the money collected ’which belongs to the attorney as compensation. The demand, provided for and prescribed by the statute for the purpose of putting the attorney in default in order to lay a'predicate for instituting the proceedings, is one thing and a recovery after hearing is quite another and different thing. Id the one, the statute may contemplate that the whole sum collected may be named in the demand, but, when we come to ascertain the amount of recovery, it is only such sum as belongs to the party complaining, and not that portion of the sum collected which belongs to‘ the attorney, with damages and interest thereon which constitutes the recoverable damages.
The words “Aggregate amount” are intended simply to include the sum found to belong to the client, with interest and damages added thereto. And the last provision of the statute above quoted, authorizing the attorney to pay the money into court, is solely for his benefit, which he may avail himself of for the purpose of relieving himself of liability for damages and interest upon the sum that may be found to belong to his client. There *115is nothing in its language, according to' it a, more liberal construction, which justifies the conclusion that his payment into court of the entire sum' collected, or, for that matter, any sum, is a condition precédent to his right to establish, on the trial, the amount of his compensation, any more than there would be for saying that such payment is a condition to his defeating a recovery, by showing that the complaining party has no right to make the demand because the money sought to be recovered does not belong to him. For, the provision under consideration applies, by its express language, as well to the latter defense as it does to the former. And, if my brothers’ holding be sound, even after settlement between the parties, and months and years have elapsed, the client may compel his attorney to forfeit his own money to him, with interest and five per centum damages per month thereon, should he not pay it into court.
If it be conceded that the letter of the statute reads as my brothers seem to think it does, it is our duty not to adopt it if not in consonance with its spirit and purpose, especially as such interpretation is violative of the rule of construction requiring it to be strictly construed.
Dowdell, J., concurs with the writer in these views.